[Cite as Marvin v. Ohio Dept. of Natural Resources, 2010-Ohio-2317.]

                                      Court of Claims of Ohio
                                                                                    The Ohio Judicial Center
                                                                            65 South Front Street, Third Floor
                                                                                       Columbus, OH 43215
                                                                             614.387.9800 or 1.800.824.8263
                                                                                        www.cco.state.oh.us




SUSAN MARVIN

       Plaintiff

       v.

OHIO DEPT. OF NATURAL RESOURCES

       Defendant

        Case No. 2009-09167-AD

Deputy Clerk Daniel R. Borchert

MEMORANDUM DECISION



                                         FINDINGS OF FACT
        {¶ 1} 1)       Plaintiff,   Susan     Martin,     filed   this   action   against      defendant,
Department of Natural Resources (DNR), alleging her minor daughter suffered personal
injury on October 17, 2009 as a proximate cause of negligence on the part of DNR in
maintaining a dangerous condition on the premises of Salt Fork State Park.
Specifically, plaintiff related her daughter “had her finger fractured when the steel door
to the bathroom (at the F-section comfort station at Salt Fork State Park) slammed on
her hand due to a faulty air shock.”
        {¶ 2} 2)       Plaintiff filed this complaint seeking to recover $854.65, an amount
representing her stated unreimbursed medical expenses she incurred to treat her
daughter’s injury. The filing fee was paid. Plaintiff also claimed an additional $108.06
for two physician’s visits.
        {¶ 3} 3)       Defendant filed an investigation report noting DNR “does not dispute
plaintiff’s claim against the State under Chapter 2743. of the Ohio Revised Code.”
Defendant acknowledged plaintiff sustained documented damages in the amount of
$854.65. Defendant disputed plaintiff’s claim for an additional $108.06 for physician’s
visits since no documentation was provided to substantiate this claim.                    Defendant
acknowledged plaintiff is entitled to receive filing fee reimbursement in the amount of
$25.00. Defendant pointed out plaintiff’s damage recovery is subject to the limitations of
R.C. 2743.02(D).1
       {¶ 4} 4)      Plaintiff submitted a response expressing her agreement with
defendant’s assessment of damage recovery she is entitled to receive.
                                   CONCLUSIONS OF LAW
       {¶ 5} 1)      Sufficient proof of liability on the part of defendant has been shown.
Cisco v. Ohio Veterans Home, Ct. of Cl. No. 2002-08394-AD, 2003-Ohio-1122;
Stoneking v. Cleveland State Univ., Ct. of Cl. No. 2006-03290-AD, 2006-Ohio-7309;
Brent v. Quail Hollow State Park, Ct. of Cl. No. 2007-02149-AD, 2007-Ohio-4391.
       {¶ 6} 2)      Plaintiff has suffered damages in the amount of $854.65, plus the
$25.00 filing fee which may be reimbursed as compensable costs pursuant to R.C.
2335.19. See Bailey v. Ohio Department of Rehabilitation and Correction (1990), 62
Ohio Misc. 2d 19, 587 N.E. 2d 990.




                                   Court of Claims of Ohio
                                                                               The Ohio Judicial Center
                                                                       65 South Front Street, Third Floor
                                                                                  Columbus, OH 43215
                                                                        614.387.9800 or 1.800.824.8263
                                                                                   www.cco.state.oh.us




SUSAN MARVIN

       Plaintiff

       v.


       1
            R.C. 2743.02(D) provides in pertinent part:
          “(D) Recoveries against the state shall be reduced by the aggregate of insurance proceeds,
disability award, or other collateral recovery received by the claimant.”
OHIO DEPT. NATURAL RESOURCES

        Defendant

          Case No. 2009-09167-AD

Deputy Clerk Daniel R. Borchert


ENTRY OF ADMINISTRATIVE
DETERMINATION



          Having considered all the evidence in the claim file and, for the reasons set forth
in the memorandum decision filed concurrently herewith, judgment is rendered in favor
of plaintiff in the amount of $879.65, which includes the filing fee. Court costs are
assessed against defendant.




                                            DANIEL R. BORCHERT
                                            Deputy Clerk

Entry cc:

Susan Marvin                                Charles G. Rowan
6917 Hayhurst Street                        Department of Natural Resources
Worthington, Ohio 43085                     2045 Morse Road, Building D-3
                                            Columbus, Ohio 43229-6693
RDK/laa
2/18
Filed 2/25/10
Sent to S.C. reporter 5/21/10